DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 4, 6 and 8-11 are currently pending in the present application. Claims 1-2, 6 and 8 are currently amended; claims 3, 5 and 7 are canceled; claim 4 is withdrawn; claim 9 is original; and claims 10-11 are newly added. The amendment dated February 16, 2021 has been entered into the record. 

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, and are persuasive.

Election/Restrictions
Claim 4 is allowable. The restriction requirement between Species I and Species II, as set forth in the Office action mailed on 11/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/19/2020 is withdrawn. Claim 45, 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 4, 6 and 8-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Nishida (US 2014/0198275), of record, discloses a display panel (Figs. 2-5B) comprising: a display area (202A in Fig. 2) that displays an image according to an electric signal and a non-display area (202B) that does not display any image ([0094]-[0095]), a first substrate (240); a second substrate (280) disposed opposite the first substrate; an electric optical substance (228; [0130]) sealed between the first substrate and the second substrate ([0096]); transistors (234) on the first substrate and supplying the electric signal to the electric optical substance ([0143]), the transistors including display area transistors in the display area (234 in 202A in Fig. 3) and non-display area transistors in the non-display area (Fig. 2 and 
Hosaka (US 2014/0022479), of record, discloses a semiconductor film being an oxide semiconductor film ([0005] “an oxide semiconductor for a semiconductor layer”; [0083]).
However, Nishida and Hosaka, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1, especially “the hole including an opening area overlapping an entire area of the first channel section”. The examiner further considered Imai (US 2018/0261628), Ishii (US 2008/0017885) and Kubota (US 2017/0082887). For example, Imai teaches a light blocking film excluding an opening area overlapping an entire area of a channel section (223 covering the TFT in Fig. 4). Kubota teaches a hole in a light blocking film (the slit formed between 52 in Fig. 2C) including an opening area overlapping the entire area of a channel section (72), but fails to disclose that the hole is in a position overlapping non-display transistors. The prior art, taken alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant’s claim 1.
Dependent claims 2, 4, 6 and 8-11 are allowed by virtue of their dependence on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871      

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871